DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 07/06/2022.  Claims 1, 5, 7 and 11 have been amended. No claim has been cancelled. No claim has been newly added. Claims 1-11 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Shibata has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US. Pub. No. 2011/0057918, hereinafter “Kimura”) in view of Shibata et al. (US. Patent No. 5,587,668, hereinafter “Shibata”).
As to claim 1,    (currently amended) Kimura discloses a display device [abstract, display device] comprising:
a plurality of sub-pixels [figure 1, paragraph 113, display device includes a plurality of pixels], wherein 
each of the sub-pixels includes
a memory block including a memory [figure 23, “104”, paragraph 118] configured to store therein sub-pixel data [paragraph 179, a memory function for storing data in a pixel], and
a sub-pixel electrode coupled to the memory block [figure 23, electrode of sub-pixel “1613a” is coupled to “104”], 
the memory includes first and second transistors [figure 23, “1606a” and “1607a”] configured to store therein the sub-pixel data in accordance with an electrical charge of a floating gate including a first floating gate and a second floating gate [figure 23, first floating gate of “1606a” and second floating gate of “1607a”, paragraph 118, to store the pixel data with an electrical charge of a floating gate, paragraph 183, a floating state], the first and second transistors including respective drains that are coupled to each other, a coupling point of the drains being coupled to a node [figure 23, “1606a” and “1607a” including respective drains that are coupled to each other, coupled to a node in between],
the sub-pixel electrode is coupled to the node [figure 23, “1613a” is coupled to the node], 
each of the sub-pixels is configured to display an image based on a potential of the node [paragraphs 118-119].
Kimura does not disclose a semiconductor layer extends across the first transistor and the second transistor,
the first transistor includes:
an inverted gate line formed in an upper layer with respect to the first floating gate, a first gate insulation film being disposed between the inverted gate line and the first floating gate; and
the first floating gate formed in an upper layer with respect to the semiconductor layer, a second gate insulation film being disposed between the first floating gate and the semiconductor layer,
the second transistor includes:
a gate line formed in an upper layer with respect to the second floating gate, the first gate insulation film being disposed between the gate line and the second floating gate, and 
the second floating gate formed in an upper layer with respect to the semiconductor layer, the second gate insulation film being disposed between the second floating gate and the semiconductor layer.
Shibata teaches a semiconductor device comprising a semiconductor layer [figure 7, silicon substrate “701” extends across first transistor (left) and second transistor (right)] extends across the first transistor and the second transistor,
the first transistor includes:
an inverted gate line [figure 6(a), inverted gate line of “601”] formed in an upper layer with respect to a first floating gate [figure 7, gate electrode “706a-b” formed in an upper layer with respect to a first floating gate “705”], a first gate insulation film being disposed between the inverted gate line and the first floating gate [figure 7, insulating film “708” disposed between “706a-b” and floating gate “705”]; and
the first floating gate formed in an upper layer with respect to the semiconductor layer [figure 7, “705” formed in an upper layer with respect to semiconductor layer “701”], a second gate insulation film being disposed between the first floating gate and the semiconductor layer [figure 7, second insulation film “707” disposed between “705” and “701”],
the second transistor includes:
a gate line formed in an upper layer with respect to the second floating gate [figure 7, gate line “706c-d” of “603” in an upper layer with respect to second floating gate “705”], the first gate insulation film being disposed between the gate line and the second floating gate [figure 7, insulating film “708” disposed between “706c-d” and floating gate “705”], and 
the second floating gate formed in an upper layer with respect to the semiconductor layer [figure 7, “705” formed in an upper layer with respect to semiconductor layer “701”], the second gate insulation film being disposed between the second floating gate and the semiconductor layer [figure 7, second insulation film “707” disposed between “705” and “701”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kimura to comprise a semiconductor layer extends across the first transistor and the second transistor, the first transistor includes: an inverted gate line formed in an upper layer with respect to the first floating gate, a first gate insulation film being disposed between the inverted gate line and the first floating gate; and the first floating gate formed in an upper layer with respect to the semiconductor layer, a second gate insulation film being disposed between the first floating gate and the semiconductor layer, the second transistor includes: a gate line formed in an upper layer with respect to the second floating gate, the first gate insulation film being disposed between the gate line and the second floating gate, and the second floating gate formed in an upper layer with respect to the semiconductor layer, the second gate insulation film being disposed between the second floating gate and the semiconductor layer, as taught by Shibata, in order to realize an ultra-large scale integration and ultra-high function of the semiconductor logical integrated circuit (Shibata, column 1, ll. 10-12).
As to claim 7,    (currently amended) Kimura discloses the display device according to claim 1, further comprising: 
a plurality of gate line groups [figure 23, wirings connected to the gates of “1606a” and “1607a”] each including
the inverted gate line [figure 23, the output of inverter “1603” as an inverted gate line connected to gate of “1606a”] configured to supply an inverted gate signal to a gate of the first transistor, and
the gate line [figure 23, a gate line connected to gate of “1607a”] configured to supply a gate signal to a gate of the second transistor.
As to claim 8,    (original) Kimura discloses the display device according to claim 1, further comprising:
a common electrode [figure 1, common electrode “109” provided opposite to the pixel electrode “106”, paragraph 125] provided opposite to the sub-pixel electrodes, and 
a common electrode drive circuit configured to output a common potential to the common electrode [paragraph 121].
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Shibata, further in view of Tanada et al. (US. Pub. No. 2013/0307421, hereinafter “Tanada”).
As to claim 2,    (original) Kimura discloses the display device according to claim 1.
Kimura does not expressly disclose the first transistor is a P-channel type transistor,
the second transistor is an N-channel type transistor, and 
the first and second transistors are configured to operate complementarily in accordance with the electrical charge of the floating gate.
Tanada teaches a display device [abstract, display device] comprising a first transistor is a P-channel type transistor [figure 2, “215” is a P-channel type transistor],
the second transistor is an N-channel type transistor [figure 2, “214” is a N-channel type transistor], and 
the first and second transistors are configured to operate complementarily in accordance with the electrical charge of the floating gate [figure 2, paragraph 55].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kimura to comprise a first transistor as a P-channel type transistor, the second transistor as an N-channel type transistor, and the first and second transistors are configured to operate complementarily in accordance with the electrical charge of the floating gate, as taught by Tanada, in order to have a lower power consumption of a driver circuit for driving a pixel (Tanada, paragraph 10).
Claim 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Shibata, further in view of Iwasa et al. (US. Pub. No. 2014/0232706, hereinafter “Iwasa”).
 	As to claim 3,    (original) Kimura discloses the display device according to claim 1, wherein
the memory block includes a plurality of the memories including a first memory and a second memory [figure 23, “1606a” and “1607a”].
           Kimura does not disclose the second memory is configured to store therein the sub-pixel data obtained by logically inverting the sub-pixel data stored in the first memory.
	Iwasa teaches a display device comprising a first memory and a second memory [figure 7, “124” and “123”], wherein the second memory is configured to store therein the sub-pixel data obtained by logically inverting the sub-pixel data stored in the first memory [figure 7, one stores normal data and one stores the inverted data, paragraph 81].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kimura to have the second memory to store therein the sub-pixel data obtained by logically inverting the sub-pixel data in the first memory, as taught by Iwasa, in order to form a dynamic random access memory to apply output data the pixel electrode (Iwasa, abstract).
As to claim 4, (original) Kimura, as modified by Shibata and Iwasa, discloses the display device according to claim 3, wherein 
each of the sub-pixels is configured to
display an image based on the sub-pixel data stored in the first memory during a first field period [Iwasa, figure 5, display an image data “B0” during a first field period], and
display an image based on the sub-pixel data stored in the second memory during a second field period [Iwasa, figure 5, display an image data “B0b” during a second field period]. In addition, the same rationale is used as in rejection for claim 3.
	As to claim 6, (original) Kimura discloses the display device according to claim 1, further comprising: 
a plurality of data line groups [figure 23, a plurality of data line groups].
Kimura does not disclose each including a data line configured to supply a data signal to a body of the first transistor, and
an inverted data line configured to supply an inverted data signal to a body of the second transistor.
Iwasa teaches a display device comprising a plurality of data line groups [figure 7, “db” and “d”], each including a data line configured to supply a data signal to a body of the first transistor [figure 7, data line “d” to supply a data signal to a body of “313a”], and
an inverted data line configured to supply an inverted data signal to a body of the second transistor [figure 7, an inverted data line “db” to supply an inverted data signal to a body of “313b”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kimura to have a plurality of data line groups, each including a data line configured to supply a data signal to a body of the first transistor, and an inverted data line configured to supply an inverted data signal to a body of the second transistor, as taught by Iwasa, in order to form a dynamic random access memory to apply output data the pixel electrode (Iwasa, abstract).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Shibata, further in view of Tada et al. (US. Pub. No. 2003/0142054, hereinafter “Tada”).
As to claim 9,    (original) Kimura discloses the display device according to claim 8.
Kimura does not disclose wherein the common electrode drive circuit is configured to invert the common potential for each field period and output the resulting common potential to the common electrode.
Tada teaches a display device wherein a common electrode drive circuit is configured to invert the common potential for each field period and output the resulting common potential to the common electrode [paragraph 28, the common potential Vcom is inverted every horizontal scanning period, the common potential Vcom is inverted every frame period].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kimura to invert the common potential for each field period and output the resulting common potential to the common electrode, as taught by Tada, in order to reduce the number of defective pixels in the ordinary image display so as to secure high quality and reliability (Tada, paragraph 7).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Shibata, further in view of Kubota et al. (US. Pub. No. 2016/0282686, hereinafter “Kubota”).
As to claim 10,    (original) Kimura discloses the display device according to claim 8.
Kimura does not disclose wherein the common electrode drive circuit outputs a constant common potential to the common electrode.
Kubota teaches a display device wherein a common electrode drive circuit outputs a constant common potential to the common electrode [paragraph 124, the common electrode are each supplied with a constant potential].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kimura to output a constant common potential to the common electrode, as taught by Kubota, in order to have a slow change in electric field intensity with less alignment disorder (Kubota, paragraph 124).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Shibata, further in view of Shigehiro et al. (US. Pub. No. 2002/0044333, hereinafter “Shigehiro”).
As to claim 11,    (currently amended) see the above discussion of claim 1, except Kimura does not disclose the display device is an electronic signboard.
Shigehiro teaches a display device may be an electronic signboard [paragraph 58].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kimura to use the display device as an electronic signboard, as taught by Shigehiro, in order to conduct storage and rewriting of an image (Shigehiro, paragraph 58) .

Allowable Subject Matter
Claim 5 is allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combined limitations of independent claim 5, based on Applicant’s persuasive argument, filed on 07/06/2022. Claim 5 has been rewritten into independent form including the allowable subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622